UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6531


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDGAR BENITEZ HERNANDEZ, a/k/a Clavo, a/k/a Shadow,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:10-cr-00223-CMH-1; 1:14-cv-01042-CMH)


Submitted:   December 30, 2016            Decided:   January 10, 2017


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Hideto Yamamoto, Alexandria, Virginia, for Appellant.
Patricia Marie Haynes, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edgar Benitez Hernandez seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Hernandez has not made the requisite showing.      Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         DISMISSED

                                  2